Title: From John Adams to Boston Patriot, 8 September 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, September 8, 1809.
				
				1780, Dec. 30—wrote to Congress: “The
Province of Zealand having been opposed to the other
Provinces in so many instances, and having lately protested
against the resolutions of the States General, which begin
to be thought spirited, it may be useful to explain to Congress the causes which influence that Province to a conduct which is generally thought to be opposite to the true
interests of the republic in general.
In the States of Zealand there are only five voices, three
of which are absolutely in the discretion of the Prince of
Orange, who has one voice as Stadtholder of the Province,
another as Marquis of Veere, and a third as first noble.
The Stadtholder is therefore absolute in this Province;
which accounts, at once, for its conduct upon all occasions.
The friends of the Prince, of England and Zealand, are
not willing, however, that the world should believe that
the Prince’s power in the Province, and his attachment to
England, are the sole causes of its conduct upon every
occasion, and therefore they enlarge upon several topics,
as apologies and excuses for a behavior which cannot
wholly be justified. The arguments in justification or
excuse of Zealand, are drawn from four principal sources.
1. The situation of the islands which compose the province. 2. The interest of its particular commerce. 3. The
weakness of its interior forces. 4. The state of its finances.1. The territory of Zealand, consists of five or six islands, two of which are moderately large, and the rest very
small.—These islands are formed by the sea, or by the
different branches of the Scheld, in the mouth of that
river. In case of a sudden invasion, these islands, separated from the province of Holland by an arm of the sea,
are too unconnected to receive any immediate assistance.
Such an invasion is so much the more easy for the English to attempt, as Zealand is very near them.—They may
invade this province even before a suspicion should be
conceived, that such a project had been formed. Who
shall oppose their enterprize? Shall it be the French, who
are now friendly? Dunkirk; it is true, is near enough.
But what forces are there at Dunkirk? The only naval
force there, consists of a few privateers, who could neither
oppose an armament escorted by British men of war, nor
venture to transport troops to oppose it, even supposing
the invasion was not made by surprize. Shall the Zealanders themselves make a resistance to the English?
But separated from one another by waters which would
necessarily retard their junction, the island of Walcheren,
the principal of all, would be in possession of the enemy,
before they could put themselves in a posture to repel
force by force. It is, moreover, not only possible, but
easy, to make a descent upon Zealand by so many places
at once, that the inhabitants, by their own forces alone,
could not defend effectually all the passages. Eight thousand English troops, or even a smaller number, would
force the Zealanders every where, because there is no
where a fortress capable of holding out twelve hours.
The ports of Flushing and Veere are the only ones which
have any defence. But they are very far from the state
in which they ought to be, to stop an enemy determined
upon pillage, animated by revenge, and forcibly instigated
by the pleasure of doing mischief. It is conceded that the
English descended in Zealand, would be constrained to
abandon it very soon; that they might and would be
driven from it in a few days; that the figure they would
make, would be neither glorious nor honorable; and that their temerity would cost them dear: But the disorder caused by an invasion remains after the expulsion of
the invaders. The people invaded are always the victims
of the evils which they have suffered; and these evils,
always considerable to the individuals, are seldom, if ever,
entirely compensated. The Zealander says, when an incendiary has burned my house, whether he is punished or
not, my house is consumed and lost to me. The exactions,
the pillage, and all the abominations which follow the
coups de main of an unbridled soldiery, would be cruelly
felt by the unfortunate Zealanders, even after the perpetrators should be driven out or sacrificed to the public resentment. For example, in 1761, fifteen thousand English
forces landed in the neighborhood of the village of St. Ka,
situated on the northern coast of Britany, in France:
from thence they extended themselves to the village of
Kankale, in the neighborhood of the former. They pillaged the houses of the inhabitants; broke their furniture; took away their provisions and cattle; and violated
their wives and daughters. Six soldiers ripped open, with
a knife, a woman big with child, after having satiated one
after another, their brutality. In a word, the English
gave a free course to their cruelty, and indulged themselves in all sorts of excesses, which the laws of war reprobate, as well as those of nature. The massacre of the
pregnant woman of Britany may be put in parallel with
that of the unfortunate women whom the savages, under
the command of General Burgoyne, scalped in America.
These acts of cruelty prove, at least, to what excesses the
fury of the English army may proceed. But it is asked,
if it can be said that all the disorders committed in Britany
were repaired, when the ten thousand French ran to the
assistance of these unfortunate Britains, and had killed,
taken and drowned the whole English army?—No. The
miserable inhabitants of St. Ka and of Kankale, were not
less ruined; their wives and daughters were not the less
dishonored; and in one word, the English fury did not
remain the less deeply imprinted on this part of Britany
in characters of blood. In truth, England lost fifteen thousand men, without deriving the smallest advantage
from their temerity: but the French employed against
the English at St. Ka, did nothing but avenge the honor
of their nation: France only made her rival feel how dangerous it is to insult the firesides of her subjects. This
lesson may have intimidated the English, but it is not
certain that it has corrected them. A sheepfold, situated
on the borders of a forest, is always exposed to the ravages
of the wolves, if the shepherd cannot watch all the avenues. If the wolves enter and tear a part of the flock, the
shepherd will have lost the sheep that are devoured; and
if afterwards he should kill some of these carniverous animals, the skin of the wolf will not indemnify the loss of
the sheep.2. The peculiar commerce of Zealand. This province
has no other than that small commerce, which is known
by the name of coasting trade. This kind of intercourse
is considerable in the provinces of Holland, North Holland and Friesland: the number of vessels employed in it,
in these three Provinces, is inconceivable, and the greatest
part of them is destined for the service of France. All
which, France receives from foreigners, and all that it furnishes to foreigners is carried in these Holland vessels;
and if there were no other than the freight for the masters
and owners of these vessels, this profit would still be of the
greatest consideration. Thus it is not surprizing that the
province of Holland has taken such strong measures in
favor of France. Its particular commerce would naturally determine it that way. On the contrary, Zealand
employs the small number of her merchant ships in a commerce with England: a commerce so much the more
lucrative, as it is almost entirely contraband, or smuggled.
The profits to be made on brandy, and other spirituous
liquors, imported clandestinely into England, are very
great: and it is Zealand that makes these profits, because
they are her citizens who entertain a continual correspondence with the English smugglers. The proximity of the
coasts of Zealand to those of England, renders this commerce, which is prohibited to English subjects, sure for the inhabitants of Zealand. Fishing boats are sufficient
to carry it on; and these barques are rarely taken, whether it is, that they are difficult to take, or whether there
is not much desire to take them. These barques, arrived
on the coasts of England, find others which come to take
what they bring. The place where this traffic is held, is
generally some creek, upon the coast of England, where
the vessels may be loaded and unloaded in secrecy. Moreover, those whom the English ministry appoint to prevent
this commerce at sea, are those who favor it. We know,
very well, the decided inclination of the English in general,
and above all, of their seamen for strong liquors. Zealand, concurring openly in the measures which the republic is now taking against England, or if you will, against
the powers at war, would draw upon itself particularly,
the anger, hatred and vengeance of a nation, without
which it is impossible to sustain its trade. And this Province would by this means deprive a great number of its
citizens of a source of gain, which places them in a condition to furnish the imposts which they have to pay. Is it
not then the part of prudence in the states of Zealand, to
avoid with care, every thing that might embroil them
particularly with England? Is it not also the wisdom of
the States General, to have a regard to the critical situation
of one of the seven provinces which compose the union?3. The weakness of her internal forces. Zealand is
open, on all sides, to the English. To set them at defiance, she ought to have in herself, forces capable of intimidating Great Britain. But where are such forces to be
found? In the garrisons which the republic maintains
there? Two or three thousand men, dispersed at Flushing, at Veere, and in some other cities, are but a feeble
defence against a descent of six or seven thousand English,
well determined. Will these troops of the republic be
supported by armed citizens? Suppose it—Their defeat
will not be less certain. Those citizens who have never
seen a loaded musquet discharged, are more proper to carry an empty fusee, to mount guard at a State-House which
is never to be attacked, than to march to the defence of a coast threatened with a descent, or to present themselves
upon a parapet of a fort, battered with machines that
vomit forth death, and scatter it on the ramparts. These
citizens, or rather these soldiers of a moment, would carry
disorder into the ranks, and do more injury than service,
by giving countenance to the flight of those brave warriors, who make it a point of honor to combat with a stedfast foot. Moreover, who are these citizens that might be
joined to the regular troops? Are they the principal inhabitants? Those who have the most to loose? Those to
whom birth and education have given sentiments of honor
and glory? No. These have, by paying sums of money,
exemptions, which excuse them from taking arms to defend the country in time of peace. Is it credible, that in
the most critical moment, they will generously renounce
these exemptions? It will be then, the citizens of the
second order, the artizans, or people who have little or
nothing to loose, who will serve for the reinforcement of
the veterans. Experience demonstrates what dependence
is to be placed at this day, upon such militia. It would
be in vain to oppose to this reasoning the time of the revolution, those times of the heroism of the ancestors of the
Dutch. The cause is not the same. They attack, at this
day, in a different fashion, and perhaps the defence too
would be made in a very different manner. It might be
otherwise, if the coasts of Zealand were fortified with good
forts, or if the cities of Flushing and Veere were in a condition to sustain a siege of some months, and with their
little garrisons, stop the assailants until the arrival of succors; but one must be very little informed not to know
that the English, although they might be incommoded in their landing, would nevertheless effect it with little loss.4. The state of her finances. Zealand, of all the seven
provinces, is that which costs the most for the maintenance of her Dykes. More exposed than all the others to
be drowned by the sea, her coasts require continued repairs. These reparations cannot be made but at great
expense. Unprovided with wood, suitable for the construction of ramparts capable of stopping the waves which beat upon her continually, she is obliged to import, from
foreign countries, those numberless and enormous timbers
which art substitutes in the place of those rocks which
nature has granted to other countries, for holding out the
ocean and restraining its fury. It is necessary, therefore,
that a great part of the public revenue of the province
should go to foreigners. She must, moreover, furnish
her quota to the general treasury of the republic. From
whence it follows, that she cannot expose herself to the
indispensable necessity of increasing her imposts to furnish
the new expenses, which an extraordinary armament would
bring upon all the state.—More than once, in time of
peace, the public coffers of the state have been obliged to
furnish to the province of Zealand the succors which she
could not find at home, without reducing her subjects to
the most horrible distress. To what condition then would
these subjects be reduced, if in the progress of the armed
neutrality, such as is proposed, or in a war with England,
they should be obliged to pay new contributions? All
the world agrees that Zealand is poor. It must be acknowledged then, that she will be plunged in the lowest
indigence, if the expenses of the country are augmented,
although there are many individuals who are very rich,
and grand capitalists, and luxury among the great is carried to an excess as immoderate as it is in Holland.Zealand has so long embarrassed the republic in all their
deliberations concerning the armed neutrality, and lately
concerning the serious quarrel that England has commenced against her, that I thought it would at least gratify the
curiosity of Congress, to see the causes which have governed her, laid open, as I find them explained in conversation and in public writings.—Zealand’s reasons seem,
however, to be now overruled, and the prince’s absolute
authority there of little avail. To all appearance, the
English must recede, or contend with a bitter enemy in
this republic. Old prejudices seem to wear off: and it
is now said publicly that the friendship between the English and Dutch has been like the brotherly love between
Cain and Abel.—Yet I have been so often disappointed
in my expectations, that I can never depend upon any
thing here until it is past."1780, Dec. 31st—wrote to Congress. “It will
scarcely be believed in Congress, that at a time when there
are the strongest appearances of war, there has not been
a newspaper nor a letter received in this city, (Amsterdam)
from London, since the 19th or 20th of the month.There are symptoms of a more general war. If Britain
adheres to her maxims, this republic will demand the aid
of Russia, Sweden, Denmark, and Prussia, in pursuance
of the treaty of armed neutrality. These powers will not
be duped by the artifices of the English court, and adjudge this war not a Casus Fœderis, when all the world
agrees that the accession of the republic to the armed neutrality, is the real cause of it, and the treaty between Mr.
Lee and Mr. De Neufville only a false pretext. If the
armed neutral confederacy takes it up, as nobody doubts
they will, all these powers will be soon at war with England, if she does not recede. If the neutral powers do not
take it up, and England proceeds, she will drive the republic into the arms of France, Spain and America. In
this possible case a minister here from Congress, would be
useful. In case the armed neutrality take it up, a minister
authorised to represent the United States at all the neutral
courts might be of use.The empress queen (Mary Theresia) is no more. The
emperor has procured his brother Maximilian to be declared co-adjutor of the bishoprick of minister and cologne, which affects Holland and the low countries. He
is supposed to have his eye on Liege. This may alarm
the Dutch, the king of Prussia and France. The war
may become general and the fear of it may make peace.
That is, it might, if the king of England was not the most
determined man in the world. But depressed, distracted
and ruined as his dominions are, he will set all Europe in
a blaze, before he will make peace. His exertions against
us, however, cannot be very formidable. Patience,
firmness and perseverance are our only remedy. These
are sure and infallible. And with this observation I have
 the honor to take my leave of Congress for the year 1780,
which has been to me the most anxious and mortifying
year of my life.—God grant that more vigour, wisdom,
and decision may govern the counsels, negociations and
operations of mankind in the year 1781.”
				
					John Adams.
				
				
			